Citation Nr: 0609708	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  04-12 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 1945 to 
May 1946.  He died in June 2002..

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.


FINDINGS OF FACT


1.  The veteran died in June 2002.  

2.  The Certificate of Death states that the immediate cause 
of the veteran's death was respiratory failure due to lung 
cancer with chronic obstructive pulmonary disease (COPD) 
listed as another significant condition.  

3.  At the time of death, the veteran was receiving a total 
rating based upon individual unemployability.  He was service 
connected for residuals of fractures of the right humerus and 
left femur, evaluated as 60 percent disabling.  

4.  The veteran's respiratory failure due to lung cancer, or 
COPD was not manifest in service or within one year of 
separation from service and is unrelated to service.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 51039A) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to payment or reimbursement of 
private medical treatment.  The appellant was provided 
adequate notice as to the evidence needed to substantiate her  
claim.  The Board concludes that the discussions in the 
rating decision and the statement of the case (SOC) informed 
the appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as VCAA 
letter form November 2002, explained the evidence necessary 
to establish entitlement.  In addition, the letter described 
what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA letter predated the rating decision.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in August 2003.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the United States Court of Appeals for Veterans 
Claims (Court), held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in November 2002 specifically described the evidence 
needed to substantiate the claim and requested the appellant 
to "[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

With regards to the notice of the requirement degree of 
disability and the effective date of the award as required by 
Dingess, supra, the Board finds that since the appellant's 
claim is being denied, no disability rating or effective date 
will be assigned, so there can be no possibility of prejudice 
to the appellant even if the appellant was not informed of 
the same.  See 38 U.S.C.A. § 1311(a)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained all available 
outpatient treatment records and private medical records.  
The service medical records have been associated with the 
claims file.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield v. Nicholson, supra.

Legal Criteria

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a disability is not 
shown to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Initially, the Board notes that although the veteran served 
in a time of war, the appellant does not assert that the 
veteran had alleged that his respiratory failure, lung cancer 
or COPD had begun in combat, therefore, 38 U.S.C.A. § 
1154(b), is not for application.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for the cause of the 
veteran's death.

The certificate of death shows that the immediate cause of 
death was respiratory failure due to lung cancer with COPD 
listed as another significant condition.  The service medical 
records are silent for any respiratory, chest or lung 
problems while in service.  The veteran's affidavit for 
Philippine Army Personnel dated in January 1946 do not note 
any problems or illnesses associated with the veteran's 
respiratory system, chest or lungs.  

The Board notes that the first evidence of record of any lung 
problem was in July 1958 when the veteran was treated for 
possible Koch's pulmonary.  X-rays of June 1959 note findings 
consistent with Koch's pulmonary, minimal.  The record is 
silent for any other treatment for or complaints of any 
pulmonary or respiratory problems until May 2002 when records 
from the Lucena General Hospital show treatment and 
confinement for lung cancer with metastasis.  VA outpatient 
medical records of June 2002 show diagnoses of respiratory 
failure, community acquired pneumonia-possible post-
obstructive infection, possible lung cancer, COPD, and 
reported history of TB.  

The Board finds that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  The 
probative evidence establishes that the causes of death were 
lung cancer and respiratory failure.  The veteran's lung 
cancer and COPD were not manifest in service or within one 
year of separation from service.  There is no competent 
evidence between the fatal disease processes and service.  
Rather, the death certificate reflects an onset decades after 
service.  The veteran's service connected residuals of 
fractures of the right humerus and left femur are not listed 
as causes of the veteran's death and there is no competent 
evidence disclosing any relationship between such conditions 
and death.  A disability incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, service connection for the cause of death is 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


